824 F.2d 980
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alfred BRONDER, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 87-1052.
United States Court of Appeals, Federal Circuit.
June 25, 1987.

Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and SMITH, Circuit Judge.
SKELTON, Senior Circuit Judge.

DECISION

1
The decision of the Armed Services Board of Contract Appeals (ASBCA) in Alfred Bronder, ASBCA No. 29938, 86-3 B.C.A.  (CCH) p 19,102, dated June 9, 1986, denying appellant's claims for recovery against the Government is affirmed.

OPINION

2
We affirm the decision of the Board on the basis of the Board's opinion that appellant's claims sound in tort, of which the Board has no jurisdiction under the Contract Disputes Act of 1978 (41 U.S.C. Sec. 601 et seq.), and that appellant had failed to establish a basis for recovery against the Government.


3
Upon review of the record, we conclude that the Board's decision is not fraudulent, or arbitrary, or capricious, or so grossly erroneous as to necessarily imply bad faith, and that it is supported by substantial evidence.  See 41 U.S.C. Sec. 609(b).